








Exhibit 10.2














November 4, 2011
STERIS Corporation
5960 Heisley Road
Mentor, Ohio 44060
Attention: Vice President and Corporate Treasurer
Re:    Transfer and Advised Line for Letters of Credit
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of September 13, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement") among STERIS Corporation
(the "Borrower"), Bank of America, N.A., as L/C Issuer (in such capacity, the
"L/C Issuer"), the various financial institutions from time to time party
thereto (the "Lenders") and Key Bank National Association, as administrative
agent (in such capacity, the "Administrative Agent") thereunder. Reference also
is made to that certain letter agreement dated July 14, 2011 between Bank of
America, N.A. ("Bank of America") and Borrower (the "July Agreement").


The letters of credit listed on Schedule 1 hereto (collectively, the "Existing
Letters of Credit" and individually, an "Existing Letter of Credit"), were
either (i) originally issued by Bank of America on a standalone basis, (ii)
originally issued by the L/C Issuer under the Credit Agreement and previously
transferred to Bank of America on a standalone basis, or (iii) issued under the
Credit Agreement and remain outstanding under the Credit Agreement.
1.    Transfer of November Transfer Letters of Credit.
This letter will confirm the agreement of the Borrower and Bank of America to
transfer, as of November 4, 2011 (the "November Transfer Date"), the Existing
Letters of Credit listed on Schedule 1 as November Transfer Letters of Credit
(the "November Transfer Letters of Credit") from the Credit Agreement to Bank of
America as a letter of credit issued by Bank of America on a standalone basis
with no further recourse or reference to lenders under the Credit Agreement.
Each November Transfer Letter of Credit shall remain outstanding in its current
form. From and after the November Transfer Date, Bank of America and the
Borrower agree that the rights and obligations of the Borrower and Bank of
America with respect to each November Transfer Letter of Credit shall be
governed by the Application and Agreement pursuant to which it was originally
issued without reference to the Credit Agreement, and the Borrower agrees to pay
all accrued fees owing to the L/C Issuer under the Credit Agreement in respect
of each such November Transfer Letter of Credit through the day immediately
preceding the November Transfer Date. Such fees shall be paid as soon as
reasonably possible after Borrower's receipt of proper invoice therefor, but no
later than 30 days after receipt of such proper invoice.
This letter also will confirm the agreement of Borrower and Bank of America that
each of the Existing




--------------------------------------------------------------------------------




Letters of Credit not constituting a November Transfer Letter of Credit shall
continue to be treated as letters of credit issued by Bank of America on a
standalone basis and governed by the Application and Agreement pursuant to which
it was originally issued.
2.    Advised Line for Additional Letters of Credit.
Bank of America agrees to consider requests from time to time from the Borrower
to issue additional standby letters of credit for the account of the Borrower
and to extend Existing Letters of Credit (each new letter of credit and the
Existing Letters of Credit, a "Letter of Credit"); provided that the aggregate
face amount of all outstanding Letters of Credit shall not exceed $35,000,000 at
any time. Each issuance or extension of a Letter of Credit shall be in Bank of
America's sole discretion, and Bank of America shall not be obligated to issue
or extend any Letters of Credit. This letter is not a commitment by Bank of
America to issue letters of credit.
Each new Letter of Credit shall be issued pursuant to Bank of America's standard
form Application and Agreement then in effect. In the event of a conflict
between the terms of any Application and Agreement pursuant to which a Letter of
Credit has been issued and this letter, this letter shall prevail.
No Letter of Credit shall terminate later than two years from the date of its
issuance or last renewal; provided, however, that Letters of Credit having a
face amount not exceeding $3,000,000 in the aggregate at any time outstanding
may terminate not later than five years from the date of their respective
issuance or last renewal.
The Borrower agrees to pay to Bank of America fees and commissions with respect
to the Letters of Credit as set forth in a separate fee letter dated as of even
date herewith.
Bank of America shall have the right at any time, on demand and in its sole
discretion, to require that the Borrower (i) cash collateralize undrawn Letters
of Credit pursuant to documentation in form and substance reasonably
satisfactory to Bank of America or (ii) provide another form of support,
satisfactory to Bank of America with respect to undrawn Letters of Credit.
This letter amends and restates and supersedes the July Agreement between the
parties regarding this subject.
Please signify your agreement to the foregoing by signing this letter where
indicated below and returning a copy to me. This letter may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute but one and the same instrument. This letter shall not
become effective until signed by all the parties indicated below and an executed
counterpart thereof is delivered to Bank of America. Promptly upon receipt of
same Bank of America will deliver a copy or original of all executed
counterparts to Borrower.
Sincerely,
BANK OF AMERICA, N.A., individually
and as L/C Issue
By: /s/ Yinghua Zhang
Name: Yinghua Zhang
Title: Vice President






Agreed and Accepted: STERIS CORPORATION
By: /s/ William L. Aamoth    
Name: William L. Aamoth
Title: Vice President and Corporate Treasurer




